Grant, O. J.
I fully concur in the opinions of my Brothers Moore and. Hooker. I desire to say, in addition, that I do not think Judge Snow had any authority to pass upon the question, for the reason that the identical question had before been passed upon by Judge Wilber, in the case of Kitchen v. Saginaw Circuit Judge. Mr. Kitchen was a passenger, refused to put his fare in the box, was removed from the car, and applied to Judge Wilber for leave to sue the receivers. Judge Wilber refused, and his order thereon was affirmed by this court.1 By Act No. 75, Pub. Acts 1889, an additional circuit judge was provided for the Saginaw circuit. Section 8 of that act (3 How. Stat. § 6480p) provides;
“No order shall be stayed, nor shall any stay of proceedings or injunction be had or set aside or modified or dissolved, except by the judge trying the case or making the order or granting the injunction, except that, in case of the absence from the county, sickness, or other cause disabling such judge to act, the other circuit judge shall have power to stay, modify, set aside, or dissolve such order or injunction. Neither judge shall grant any application which shall have been denied by the other.”
The sole question in that case, as in this, was the reasonableness of the regulation. I think that the order of Judge Wilber under this statute was conclusive upon Judge Snow, and that he should for this reason have denied the order.
Long, J., concurred in the opinion of Grant, C. J.

 April 19, 1898; no opinion.